Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/15/2021. As directed by the amendment: claim 1 has been amended; claims 3 and 5-8 have been cancelled; and claims 17-18 have been added. Thus, claims 1-2, 14, and 16-18 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cragg (US Patent 6,315,789 B1). Refer to figure below when “See Image 1” mentioned.Image 1:

    PNG
    media_image1.png
    245
    633
    media_image1.png
    Greyscale

Regarding claim 1, Cragg discloses a dual-lumen enteral feeding assembly (Fig. 11) for placement in a patient's body (100) comprising: 
a. a gastric lumen (102) having a first end and a second end (Fig. 11), wherein a length of the gastric lumen extends between the first end and the second end of the gastric lumen (Fig. 11), wherein a substance is introduceable into the second end of the gastric lumen (Col 15, lines 35-39); 
b. a jejunal lumen (26) having a first end and a second end (Fig. 11), wherein a length of the jejunal lumen extends between the first end and the second end of the jejunal lumen (Fig. 11); 
c. an interior bumper (14) adjacent to the jejunal lumen and the gastric lumen (Figs. 8 and 11), wherein the interior bumper is located at the first end of the gastric lumen (Fig 11, as 14 is retracted, it will at one point be located at the first end of the gastric lumen); and 
d. a band (See Image 1) circumscribing the gastric lumen and the jejunal lumen (Fig. 1) and configured to prevent a splitting of the gastric lumen from the jejunal lumen (Because the band is circumscribing both lumens, it would therefore prevent splitting of the lumens because it is holding them together).  
Regarding claim 16, Cragg discloses the dual-lumen enteral feeding assembly of claim 1, wherein said substance is a food or a medicine (Col 15, lines 35-39).  
Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks (US Patent 4,685,901 A).
Regarding claim 17, Parks discloses a dual-lumen enteral feeding assembly (Fig. 6) for placement in a patient's body comprising: 
a. a gastric lumen (Interior of 56) having a first end and a second end (Fig. 6), wherein a length of the gastric lumen extends between the first end and the second end of the gastric lumen (Fig. 6);
b. a jejunal lumen (Interior of 51) having a first end and a second end (Fig. 6), wherein a length of the jejunal lumen extends between the first end and the second end of the jejunal lumen (Fig. 6), wherein the gastric lumen at least partially circumscribes the jejunal lumen (Fig. 6, Col 4, lines 42-43); and 
c. an interior bumper (65) adjacent to the jejunal lumen and the gastric lumen (Fig. 6).  
Regarding claim 18, Parks discloses a dual-lumen enteral feeding assembly (Fig. 6) for placement in a patient's body comprising: 
a. a tubing unit (56/51) comprising a gastric lumen (Interior of 56) and a jejunal lumen (Interior of 51), wherein a length of the gastric lumen extends between a first end of the gastric lumen and a second end of the gastric lumen (Fig. 6), wherein a length of the jejunal lumen extends between a first end of the jejunal lumen and the second end of the jejunal lumen (Fig. 6); and 
b. an interior bumper (65) partially circumscribing the tubing unit (Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cragg (US Patent 6,315,789 B1) in view of Parks (US Patent 4,685,901 A).
Regarding claim 2, Cragg discloses the dual-lumen enteral feeding assembly of claim 1, but is silent regarding further comprising an exterior bumper adjacent to the jejunal lumen and the gastric lumen.  
Parks teaches a dual-lumen enteral feeding assembly (Fig. 6) for placement in a patient's body comprising: 
a. a gastric lumen (Interior of 56) having a first end and a second end (Fig. 6), wherein a length of the gastric lumen extends between the first end and the second end of the gastric lumen (Fig. 6); 
b. a jejunal lumen (Interior of 51) having a first end and a second end (Fig. 6), wherein a length of the jejunal lumen extends between the first end and the second end of the jejunal lumen (Fig. 6); 
c. an interior bumper (65) adjacent to the jejunal lumen and the gastric lumen (Fig. 6), wherein the interior bumper is located adjacent the first end of the gastric lumen (Fig. 6); and 
further comprising an exterior bumper (70) adjacent to the jejunal lumen and the gastric lumen (Fig. 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-lumen enteral feeding assembly of Cragg to incorporate the teachings of Parks to incorporate an exterior bumper adjacent to the jejunal lumen and the gastric lumen in order to maintain the device in place, and prevent the device, by frictional engagement between the locking ring and the tube, from being drawn into the stomach, or being inadvertently pulled out (Col 2, lines 6-10).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cragg (US Patent 6,315,789 B1) in view of Russo et al. (US Patent 4,668,225 A).
Regarding claim 14, Cragg discloses the dual-lumen enteral feeding assembly of claim 1, but is silent regarding further comprising a weighted tip located at the first end of the jejunal lumen.  
Russo teaches discloses a dual-lumen enteral feeding assembly (Fig. 1) for placement in a patient's body comprising: 
a. a gastric lumen (Interior of 12) having a first end and a second end (Fig. 1), wherein a length of the gastric lumen extends between the first end and the second end of the gastric lumen (Fig. 1); 
(Interior of 14) having a first end and a second end (Fig. 1), wherein a length of the jejunal lumen extends between the first end and the second end of the jejunal lumen (Fig. 1); 
c. an interior bumper (24) adjacent to the jejunal lumen and the gastric lumen (Fig. 1), wherein the interior bumper is located at the first end of the gastric lumen (Fig. 1); and 
further comprising a weighted tip (38) located at the first end of the jejunal lumen (Fig. 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-lumen enteral feeding assembly of Cragg to incorporate the teachings of Russo to incorporate a weighted tip located at the first end of the jejunal lumen in order to keep the jejunal lumen located in the jejunum and therefore assure that the bolus is not expelled from the jejunum once it has been installed therein (Col 5, lines 48-51).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 14, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783